DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Acknowledgement is made of the amendment to the title of the invention filed on 04/14/2021. The title is now descriptive of the inventive concept and therefore the previous objection is now moot. 

Response to Amendment
Acknowledgment is made of the amendment filed on 04/14/2021 in which claims 1, 6, and 15 were amended. No other claims were added or canceled, therefore claims 1-20 are pending for examination below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Hobbs [US 6,963,186].
With respect to claims 8 and 14, Pryor discloses a method of charging a battery of a vehicle with a vehicular battery charger [Fig. 1], the method comprising: supplying power to the battery [108] of the vehicle [100] via the vehicular battery charger on board the vehicle [106]; detecting, by a controller of 110], when the supply of power to the battery has been interrupted [113; see also Fig. 3 step 130, a detection of the charging connector is provided, i.e. the connector not being plugged in is a detection of an interruption of power supply]; establishing communication between the controller of the vehicular battery charger and a controller remote from the vehicle and the vehicular battery charger [124/126, establishment of wireless communication]; and transmitting a signal from the controller of the vehicular battery charger to the other controller remote from the vehicle and the vehicular battery charger [par. 0022-0025; function of wireless data transmission]. However, Pryor fails to explicitly disclose generating a signal responsive to detecting interruption of the supply of power to the battery and sending the signal;
Hobbs teaches a controller responsive to detection of an interruption in a charging operation of a power supply of power to a battery by sending a signal indicative of the interruption in the charging operation via the at least one of the group consisting of the transmitter and the receiver [339; the charger indicates the charging is complete and/or charging current drops below a threshold by providing that information to a user; furthermore the charger is in communication with a remote device of a user 130 via wireless communications that is disclosed as receiving information relating to charging information from the charger].
	Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor such that the wireless communication was further included to send to the first controller the indication of an interruption in the supply of power for the benefit of allowing the user/network to actively monitor if the vehicle is fully charged and/or what vehicle are actively being charged/supplied with power thereby facilitating the power transfer operations of the network and additionally for enabling a user to verify that the plug/charging connection is correctly plugged in. 

claim 9, Pryor further discloses wherein the signal is a wireless signal [i.e. via 126].

With respect to claim 11, Pryor further discloses transmitting to the controller remote from the vehicle another signal indicative of a level of charge of the battery [par. 0025].

Claims 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Hobbs [US 6,963,186] as applied above, and further in view of Straubel [US 2009/0139781].
With respect to claim 10, Pryor and Hobbs fails to explicitly disclose the signal is at least one of a group consisting of a text, audible alarm, and an e-mail automatically generated to a user. However, text and e-mail communication are routine in the art as a mode of sending wireless signals. For example, Straubel teaches a vehicle recharging system with a user communication interface in the vehicle to communicate with remote devices includes sending a signal with at least one of a text or an email [par. 0318, 0320, 0325, see also Fig. 47-48].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above such that the interruption signal sent to the user/network was a text or e-mail for the benefit of allowing the signal to be sent in the format that is common and routine in the industry as a widely accepted mode of wireless communication. 

With respect to claims 12 and 13, Pryor further discloses a user-manipulatable control mounted in the vehicle within reach of the user seated in the vehicle and coupled to the second controller [120; user entered input], but fails to explicitly disclose a user can adjust a manner in which the signal is sent by the second controller.
par. 0325] and the screen in the vehicle for sending messages includes a touch screen [par. 0322, 0325]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to further allow the user control of adjusting the signal via a touch screen for the benefit of allowing the user greater flexibility in how they want to send/receive communications. 

Claims 1, 2, 15, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Bridges et al. [US 2008/0040296].
With respect to claims 1 and 15, Pryor discloses a vehicle charger for charging a battery of a vehicle [Fig. 1; supplying power to the battery] and for communication with a first controller remote from the vehicle charger and the battery [par. 0023-0025; establishment of communication], the vehicle charger comprising: a second controller onboard the vehicle [110 and/or 114]; a transmitter and a receiver in the vehicle configured to communicate with the first and second controllers [124/126]; the second controller coupled to the transmitter [Fig. 2], wherein the second controller is configured to detect an interruption in the supply of power to the vehicle charger [113; see also Fig. 3 step 130, a detection of the charging connector is provided, i.e. the connector not being plugged in is a detection of an interruption of power supply], and wherein the second controller is further configured to, in response to signals received from the first controller via the receiver, change a charging state of the vehicle charger by at least one of a group consisting of increasing a rate of charge of the battery, decreasing a rate of charge of the battery, starting battery charging, or stopping battery charging [par. 0022-0025], however Pryor fails to disclose sending in response to detecting the interruption, wirelessly sending a signal to the first controller indicative of an interruption in the supply of power. 
Figs. 8, 13, 15, 21; par. 0174, 0196, claim 7, detection of power outage and also power quality metric inclusive of power stability/interruption determinations which are then transmitted to other controllers such as vehicles and/or power aggregation system].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor such that the sending of an indication relating to an interruption of power is sent to the vehicle and/or central hub (via the wireless network) was further included for the benefit of allowing the user/network to actively monitor what vehicles are actively being charged/supplied with power while detecting for power connection issues thereby facilitating the power transfer operations of the network and additionally for enabling a user to verify that the plug/charging connection is correctly plugged in. 

With respect to claims 2, 16, and 18, Pryor further discloses wherein the signal is a wireless signal [i.e. via 126].

With respect to claim 20, Pryor further discloses transmitting to the controller remote from the vehicle another signal indicative of a level of charge of the battery [par. 0025].

Claims 3-5, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Bridges et al. [US 2008/0040296] as applied above, and further in view of Straubel [US 2009/0139781].
With respect to claims 3 and 17, Pryor and Hobbs fails to explicitly disclose the signal is at least one of a group consisting of a text, audible alarm, and an e-mail automatically generated to a user. par. 0318, 0320, 0325, see also Fig. 47-48].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above such that the interruption signal sent to the user/network was a text or e-mail for the benefit of allowing the signal to be sent in the format that is common and routine in the industry as a widely accepted mode of wireless communication. 

With respect to claims 4, 5 and 19, Pryor further discloses a user-manipulatable control mounted in the vehicle within reach of the user seated in the vehicle and coupled to the second controller [120; user touched interface], but fails to explicitly disclose a user can adjust a manner in which the signal is sent by the second controller.
Straubel teaches enabling a user to adjust a manner in which a signal is sent by a controller [par. 0325] and the screen in the vehicle for sending messages includes a touch screen [par. 0322, 0325]. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor as taught above to further allow the user control of adjusting the signal via a touch screen for the benefit of allowing the user greater flexibility in how they want to send/receive communications. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] and Bridges et al. [US 2008/0040296] as applied above, and further in view of Tamura et al. [US 2003/0015995].
claim 6, Pryor further discloses a display mounted in the vehicle within view of a user seated in the vehicle [120], but fails to explicitly disclose wherein the second controller is configured to automatically display an indicator on the display indicating the interruption in the supply of power.
Tamura teaches a controller configured to display an indicator on the display indicating the interruption in the supply of power [par. 0067].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to include on the display an indication of the interruption of power supply for the benefit of allowing the user to quickly visually verify that the battery/vehicle is not receiving power thereby allowing for quick indication to the user of a possible fault in the connections. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202], Bridges et al. [US 2008/0040296], and Tamura et al. [US 2003/0015995] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claim 7, Pryor as applied above further fails to disclose wherein a level of charge of the battery is also displayed upon the display simultaneously with the indicator. However, displaying a level of charge is routine in the art. For example, Vasant teaches displaying the charge level of a battery to a user seated in a vehicle [110].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Pryor to simultaneously further display the charge level for the benefit of allowing the user to quickly visually verify the status/charge level of the battery thereby enabling the user to make quick determinations regarding recharging level and distance of travel when needed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because a new ground of rejection in view of Bridges is applied. 
Applicant's arguments with respect to Straubel have been fully considered but they are not persuasive. Applicant argues that Straubel fails to disclose of a user being able to specify a condition that controls how a notification is provided. However, the cited portions explicitly disclose allowing the user an option of controlling the communications. 
Furthermore, on page 8 Applicant submits arguments for claim 8 and argues that Hobbs fails to teach “a signal indicative of an interruption in the supply of power”. However that is not what claim 8 recites and therefore the arguments are moot and unpersuasive. For instance, claim 8 states that the signal is generated when an interruption of power supply “to the battery”. Therefore an indication of a charge completion (equated to a supply of power to the battery being turned off/interrupted) as taught by Hobbs indeed reads on the limitation as written. 
Therefore the rejection of claim 8 is proper and thus maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859